  
 
 
 
 
LEE

S INDUSTRIES
,
 
INC
.
 
 
 
 
 
605
 
 
359 NLRB No. 69
 

r-

and
 
Be
r-
nice Brown. 
Case 04

CA

036904
 
February 28, 2013
 
SUPPLEMENTAL DECISION AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
G
RIFFIN 
 
AND 
B
LOCK
 
The Acting General Counsel seeks 
default judgment in 
this case on the ground that the Respondent has failed to 
file an answer to the corrected compliance specification.  
 
On September 30, 2010, the Board issued a Decision 
and Order
1
 
that, among other things, ordered the R
e-


r-

y-
er, to make whole discriminatee Bernice Brown for any 
loss of earnings and other benefits resulting from the 

e
c-
tion 8(a)(3) and (1) of the Act.  On July 20, 2011, the 
United States Court of Appeals for the Third Circuit e
n-

2
  
 
A controversy having arisen over the amount of bac
k-
pay due Bernice Brown, on October 11, 201
2, the R
e-
gional Director issued a corrected compliance specific
a-
tion and notice of hearing alleging the amount due under 


and Regulations.  Althou
gh properly served with a copy 
of the corrected compliance specification, the Respon
d-
ent failed to file an answer. 
 
By letter dated November 5, 2012, the Region advised 
the Respondent that no answer to the corrected compl
i-
ance specification had been receiv
ed and that unless an 
answer was filed by November 12, 2012, a motion for 
default judgment would be filed.  
 

president, Eric Lamback, requested an extension of time 
to file an answer to the corrected comp
liance specific
a-
tion.
3
  
On November 14, 2012, the Regional Director 
granted the request and extended the time for filing an 
answer to November 21, 2012.  Nevertheless, the R
e-
spondent failed to file an answer.  
 
                                        
                  
 
1
 
355 NLRB 1267.
 
2
 
No. 10
-
4690.
 
3
 

in the initial stages of Bankruptcy and need[s] more time due to R
e-

ution of bankruptcy 
proceedings does not constitute good cause for the failure to file an 
answer and does not deprive the Board of jurisdiction or authority to 
entertain and process an unfair labor practice case to its final dispos
i-
tion.  
Dubin Paper Co.
, 
359 NLRB 
518
 
(2012)
 
(not reported in Bound 
volume)
; 
OK Toilet & Towel Supply, Inc.
, 339 NLRB 1100, 1100 
(2003). 
 
On November 29, 2012, the Acting General Coun
sel 
filed with the Board a Motion for Default Judgment, with 
exhibits attached.  On December 3, 2012, the Board i
s-
sued an order transferring the proceeding to the Board 
and a Notice to Show Cause why the motion should not 
be granted.  The Respondent filed 
no response.  The all
e-
gations in the motion and in the corrected compliance 
specification are therefore undisputed.
 
Ruling on Motion for Default Judgment
 

a-
tions provides that a respondent shall file an answer
 
wit
h
in 21 days from service of a compliance specific
a-
tion.  Section 102.56(c) provides that if the respondent 
fails to file an answer to the specification within the time 
prescribed by this section, the Board may, either with or 
without taking evidence in
 
support of the allegations of 
the specification and without further notice to the r
e-
spondent, find the specification to be true and enter such 
order as may be appropriate.
 
According to the uncontroverted allegations of the m
o-
tion for default judgment, the
 
Respondent, despite having 
been advised of the filing requirements and being granted 
an extension of time to file an answer, has failed to file 
an answer to the corrected compliance specification.  In 

 
to 
file an answer, we deem the allegations in the corrected 
compliance specification to be admitted as true, and we 

Judgment.  Accordingly, we conclude that the net bac
k-
pay due discriminatee Bernice Br
own is as stated in the 
corrected compliance specification and we will order the 
Respondent to pay that amount, plus interest accrued to 
the date of payment.
4
 
ORDER
 
The National Labor Relations Board orders that the 

s Home Health 

m-
ployer, Philadelphia, Pennsylvania, its officers, agents, 
successors, and assigns, shall make whole Bernice 
Brown by paying her the amount of $19,647.49 as set 
 
                                        
                  
 
4
 
As set forth in the corrected compliance specification, on February 
29, 2012, the discriminatee, Bernice Brown, tendered her resignation to 
t
he Respondent and waived any future rights to employment. 
 
 606
 
 
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 
 
 
forth in the corrected comp
liance specification, plus i
n-
terest accrued to the date of payment, as prescribed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987), 
compounded daily as prescribed in 
Kentucky River Med
i-
cal Center
, 356 NLRB 
6
 
(2010), and minus tax withhol
d-
ings require
d by Federal and State laws.
5
 
                                        
                  
 
5
 
In 
Latino Express
,
 
Inc
., 
359 NLRB No. 44 (2012), the Board 
adopted two new remedies: the first requiring respondents to submit 
appr
o
priate documentation to the Social Security Administration (SSA
) 
allocating backpay, when it is paid, to the appropriate calendar quarters; 
and the second requiring respondents to reimburse employees for any 
                                        
                                        
            
 
additional income taxes they owe as a consequence of receiving a 
lump
-
sum backpay award covering more than 1 ca
lendar year.  The 
Board decided to apply both remedial policies retroactively, but not to 
apply the s
e
cond to cases, such as this one, that already were in the 
compl
i
ance stage on the date 
Latino Express
 
issued.  Id. at slip op. 4 fn. 
36.  We note that not
hing in 
Latino Express
 
prevents the Acting Ge
n-
eral Cou
n
sel from requesting that the Board modify a previously issued 
order in a pending case to include an applicable remedy, at least where 
the Board still has jurisdiction to do so.  That is not the case he
re, ho
w-
ever.  See 
Scepter, Inc. v. NLRB
, 448 F.3d 388, 390

391 (D.C. Cir. 
2006) (Board has no authority to modify the remedy in a court
-
enforced 
order). 
 
 
